DETAILED ACTION

 	The amendment filed January 31, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. 	Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US-2016/0096278).
 	The publication to Cho shows a suction device comprising a main body (11), a collar (13), and a lip assembly (12) that includes an inner lip (21) and an outer lip at the free end of sealing portion (19).  The entire lip assembly can be made from rubber, silicone, or urethane (see paragraph [0034] of the Cho specification).
 	As clearly shown in Figures 2, 7, 10, and 11, the inner lip (21) of the lip assembly extends into the hollow or cavity formed when the lip assembly is connected to the body.  Further, the diameter across the opening of the inner lip is less than diameter of an inner surface of the body where the upper edge of the collar (13) is seated (see Fig. 2).

3. 	Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by British patent GB 2 167 726.
British patent No. 2 167 726 shows a vacuum gripper comprising a main body (1) and a removably attached lip assembly (10) that includes a series of inner lips (13) and an outer lip (17).  Regarding claim 2, the inner lips (13) are made of a soft resilient material while a different portion (22,23) of the lip assembly is made from steel.
 	The diameter of the body’s inner surface must be greater than the diameter formed by the inner lips since the inner lips are mounted within the body.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 7, 8, 10, 13, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over British patent GB 2 167 726 in view of Ellis et al. (US-2012/0319416).
 	The vacuum gripper of the British patent GB 2 167 726 is not disclosed as being part of a robotic assembly as called for in the above claims of the instant application.	
 	However, the publication to Ellis et al. shows a suction gripper mounted at the end of a robotic arm (315) for handling bags (350) of material.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the British (‘726) gripper on the end of a robotic arm, similar to the Ellis et al. gripper, in order to efficiently handle bags being packaged or unloaded.  Regarding claim 10, the inner lips of the lip assembly (10) are disposed in a cavity of the main body bound by a top member (2), side member (3), and an insert (6).  In regard to claim 19, a package having a flexible or “irregular” surface can blossom over the inner lips as shown by the broken lines (24) in Figure 2.

6. 	Claims 3-5, 11, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over British patent GB 2 167 726 in view of Ellis et al. as applied to claims 7, 8, 10, 13, 14, and 18-20 above, and further in view of Cho (US-2016/0096278).
 	The inner lips of the British patent GB 2 167 726 are not specifically disclosed as being formed from the materials recited in the above claims.
	However, as pointed out above in section 2, Cho’s entire lip assembly can be made from rubber, silicone, or urethane (see paragraph [0034] of the Cho specification). 
 	It would have been obvious to a person having ordinary skill in the art to form the inner lips of the modified British (‘726) gripper out of any common elasto-cellular material such as rubber, silicone, or urethane, as taught by Cho, in order to create a durable resilient surface for sufficiently gripping the surface of various products to be handled.

7. 	Claims 7, 9-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US-2016/0096278) in view of Ellis et al. (US-2012/0319416).
 	Cho’s vacuum gripper is not disclosed as being part of a robotic assembly as called for in the above claims of the instant application.	
 	However, the publication to Ellis et al. shows a suction gripper mounted at the end of a robotic arm (315) for handling bags (350) of material.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount Cho’s vacuum gripper on the end of a robotic arm, similar to the Ellis et al. gripper, in order to efficiently handle bags being packaged or unloaded.  Regarding claims 9 and 10, member (13) of the Cho publication can be considered as a collar or an insert or both (see Figs. 10 and 11) as broadly as set forth in the claims.
Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/9/2022